                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NICHOLAS BENAVIDES,

                               Plaintiff,

vs.                                                                     Civil No. 18-25 KRS

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,


                               Defendant.



            ORDER FOR THE AWARD OF ATTORNEY FEES PURSUANT
            TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)


       THIS MATTER is before the Court on the Stipulated Motion for Attorney Fees

Pursuant to the Equal Access to Justice Act filed on November 14, 2018. [Doc. 24]. The parties

have stipulated to EAJA fees in the amount of $7,095.30 for work performed in 2018. The Court

being otherwise fully advised in the premises, FINDS that the motion is well-taken and will be

GRANTED.

       IT IS THEREFORE ORDERED THAT the motion is GRANTED, and Plaintiff is

awarded $7,095.30 in attorney fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§ 2412(d). See Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       Payment of this amount shall constitute a complete release from and bar to any and all

claims Plaintiff may have relating to EAJA fees in connection with this action. The parties

further agree that the EAJA award is without prejudice to Plaintiff’s attorney’s right to seek
attorney fees pursuant to Social Security Act § 206(b), 42 U.S.C. § 406(b), subject to the offset

provisions of the EAJA. If Plaintiff’s counsel receives attorney fees under both the EAJA and 42

U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund the smaller award to

Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.




                                            THE HONORABLE KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
